1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
     GERARDO GONZALEZ, et al.,                   Case No. 2:12-cv-09012-AB (FFMx)
11
12                    Plaintiffs,
                                                    FINDINGS OF FACT AND
     v.                                             CONCLUSIONS OF LAW
13
     IMMIGRATION AND CUSTOMS                        TRIAL DATE: MAY 7, 2019
14
     ENFORCEMENT, an entity, et al.
15
                      Defendants.
16
17
                                     I. INTRODUCTION
18
           In an effort to regulate the flow of immigration, U.S. Immigration and Customs
19
     Enforcement (“ICE”) collaborates with federal, state, and local law enforcement
20
     agencies (“LEAs”) to issue immigration detainers. These detainers allow LEAs to
21
     keep an individual in custody up to 48 hours after their scheduled release date. The
22
     purpose of the immigration detainer is to give ICE time to become aware of the
23
     individual’s immigration status, and, if necessary, take the detainee into custody for
24
     removal.
25
           ICE has reworked its detainer form multiple times but currently uses the I-247A
26
     form for removal proceedings. The form provides four criteria for removability: (1) a
27
     final order of removal against the alien; (2) the pendency of ongoing removal
28
                                               1.
1    proceedings against the alien; (3) biometric confirmation of the alien’s identity and a
2    records check of federal databases that affirmatively indicate, by themselves or in
3    addition to other reliable information, that the alien either lacks immigration status or
4    notwithstanding such status is removable under U.S. immigration law; and
5    (4) statements made by the alien to an immigration officer and/or other reliable
6    evidence that affirmatively indicate the alien either lacks immigration status or
7    notwithstanding such status is removable under U.S. immigration law.
8          This lawsuit surrounds the third category of the I-247A, which authorizes ICE
9    to remove an individual based solely on biometric confirmation of the individual’s
10   identity and a review of multiple federal databases which may provide information on
11   a person’s immigration status. The issues before the Court are: (1) whether the
12   exclusive use of biometric confirmation and database checks violates the Fourth
13   Amendment; and (2) whether the issuance of detainers to state and local law
14   enforcement agencies that lack authority for civil immigration arrests violates the
15   Fourth Amendment.
16         This matter was tried before the Court, sitting without a jury, from May 7, 2019
17   to May 16, 2019. Jennifer Pasquarella and Jessica Karp-Bansal of the ACLU
18   appeared on behalf of Plaintiff Gerardo Gonzalez and all those similarly situated
19   (“Plaintiff”). J. Max Weintraub and John J. W. Inkeles of the United States
20   Department of Justice appeared for Defendant Immigration and Customs Enforcement
21   (“Defendant” or “ICE”).
22         The Court has heard the admissible evidence presented by the parties and the
23   arguments of counsel. It has considered the credibility of the witnesses and all papers
24   and exhibits presented by the parties for purposes of this trial, including admissions in
25   the Final Pretrial Conference Order. The Court makes the following findings of fact
26   and conclusions of law pursuant to Federal Rule of Civil Procedure 52.
27   ///
28   ///
                                                2.
1                                    II. FINDINGS OF FACT
2        A.    Background
3         1.      Plaintiff Gerardo Gonzalez is a natural born United States citizen. He was
4         born in Pacoima, in the City of Los Angeles, California. Dkt. No. 484, Stipulated
5         Fact (“SF”) 1. Gonzalez has never been removable from the United States.
6         2.      On December 31, 2012, ICE issued an immigration detainer to the Los

7         Angeles County Sheriff’s Department requesting that the Sheriff maintain custody
          of Plaintiff Gonzalez after he would otherwise have been released from custody.
8
          Dkt. No 484, SF 2.
9
          3.      Gonzalez’s immigration detainer was based on information reviewed in
10
          electronic databases. See Dkt. No. 484 SF, 3-4.
11
          4.      No ICE agent ever interviewed Plaintiff Gonzalez prior to issuing a
12
          detainer. Dkt. No. 484, SF 8.
13
          5.      Gonzalez represents a class of individuals comprised of all current and
14
          future persons who are subject to an immigration detainer issued by an ICE agent
15        located in the Central District of California, where the detainer is not based upon a
16        final order of removal signed by an immigration judge or the individual is not
17        subject to ongoing removal proceedings and the detainer was issued solely on the
18        basis of electronic database checks. Dkt. No. 484, at 1-2.1
19
     1
20       There are three classes of individuals represented by Gonzalez in this action:
          (1) The Judicial Determination Class is comprised of all current and future persons
21            who are subject to an immigration detainer issued by an ICE agent located in
              the Central District of California, where the detainer is not based upon a final
22            order of removal signed by an immigration judge or the individual is not subject
23            to ongoing removal proceedings. This Class is limited to those detained for
              more than 48 hours.
24        (2) The Probable Cause Subclass is comprised of all current and future persons
              who are subject to an immigration detainer issued by an ICE agent located in
25            the Central District of California, where the detainer is not based upon a final
26            order of removal signed by an immigration judge or the individual is not subject
              to ongoing removal proceedings and the detainer was issued solely on the basis
27            of electronic database checks.
          (3) The Statutory Subclass is comprised of all current and future persons who are
28            subject to an immigration detainer issued by an ICE agent located in the Central
                                                 3.
1         6.        Defendant ICE is a component of the Department of Homeland Security
2         (“DHS”). Id. at 5.
3        B.      ICE’s Use of Immigration Detainers
4         7.       An immigration detainer is a request by ICE to a federal, state, or local LEA
5         that the agency hold an individual in custody for up to 48 hours after the person

6         would otherwise be released so that ICE can take the person into custody. Dkt.
          No. 484, Admitted Fact (“AF”) 3, SF 16, Trial Transcript (“Tr.”) 1480:18-21
7
          (Robbins).
8
          8.       Detainers are check-box forms developed by DHS and issued by ICE agents.
9
          See, e.g., Trial Ex. 96. Agents rely on their research, in the field professional
10
          expertise, and, if necessary, legal counsel when issuing detainers. Trial Tr. 1441:1-
11
          25 (Robbins).
12
          9.       No judicial process is undertaken before or after a detainer is issued;
13
          however, detainers are issued along with an ICE arrest warrant.2 Dkt. No. 484,
14        Admitted Fact (“AF”) 5; Trial Tr. 1038:13-16 (Garibay).
15        10.      The detainer form indicates that a detainer is not valid unless served on the
16        individual subject to that detainer. Trial Ex. 96; Trial Tr. 1422:7-1423:4 (Robbins).
17        11.      ICE officers at ICE’s Pacific Enforcement Response Center (“PERC”) in
18        Laguna Niguel, California issue detainers 24 hours a day to persons in custody in
19        the Central District of California and after-hours to federal, state, and local LEAs in
20        42 states nationwide and two U.S. territories.3 Dkt. No. 484, SF 50; Trial Ex. 101.
21
                District of California, where the detainer is not based upon a final order of
22              removal signed by an immigration judge or the individual is not subject to
23              ongoing removal proceedings for whom ICE did not issue an administrative
                warrant of arrest at the time it issued an immigration detainer.
24
     Plaintiff Simon Chinivizyan is a representative of the Judicial Determination Class
25   and the Statutory Subclass.
26   2
       The warrant accompanying the detainer is either the I-200: a warrant of arrest, or the
27   I-205: a warrant of removal.
28   3
         ICE officers do not currently issue detainers in Alaska, Washington, Oregon,
                                                   4.
1         12.    PERC agents issue detainers based on electronic database searches and do
2         not perform any other investigation outside database checks. Dkt. No 484, SF 51.
3         13.    PERC agents do not conduct interviews of subjects before issuing a detainer.
4         Dkt. No 484, SF 52.
5         14.    In California, the Transparent Review of Unjust Transfers and Holds

6         (“TRUTH”) Act was passed to require LEAs to serve detainers. See Cal. Gov.
          Code § 7283
7
          15.    Since the inception of this lawsuit, ICE has used five different detainer
8
          forms: the December 2011 revision, the December 2012 revision, the June 2015
9
          Form I-247D, the August 2015 Form I-247X, and the April 2017 Form I-247A.
10
          See Exs. 92-96.
11
          16.    The introduction of the detainer form marked a change in ICE’s approach to
12
          removal.
13
         C.     The Shift to Automatic Detainers
14
          17.    In 1999, the United States introduced the Integrated Automated Fingerprint
15        Identification System (“IAFIS”), a 10-rolled fingerprint identification system for
16        use by federal, state, local, and international law enforcement and other authorized
17        agencies. Trial Ex. 98.
18        18.    The Automated Biometric Identification System (“IDENT”) is managed by
19        the DHS US-VISIT Program and stores and processes biometric and biographic
20        information—including fingerprints and, where available, facial recognition data—
21        for DHS national security, law enforcement, immigration, intelligence, and other
22        DHS mission-related functions. Trial Ex. 47.
23        19.    ICE connects directly to IDENT through its EAGLE4 interface. Dkt. No.
24        484, SF 91.

25        20.    IDENT contains over 237 million unique identities. Dkt. No. 484, SF 90.

26
27   Arizona, New Mexico, Colorado, Oklahoma, and Florida.
28   4
         EID Arrest Guide for Law Enforcement.
                                                 5.
1    21.      IDENT contains fingerprint data for certain United States citizens, including
2    those whom the FBI believes belong in the system, those who voluntarily enroll in
3    certain “trusted traveler” programs, those who have applied to naturalize as United
4    States citizens, and those who have filed applications for certificates of citizenship.
5    Nemeth Dep. 26:4-27:6; 41:14-42:9; 59:15-19.

6    22.      IDENT tracks information for each individual encounter with law
     enforcement. An encounter occurs when an individual’s fingerprint is live captured
7
     by an ICE officer or agent. Trial Tr. 1161:13-24 (Nemeth).
8
     23.      IDENT automatically compares the biometrics from each new encounter
9
     with biometrics already contained within the database and collected from previous
10
     encounters by law enforcement officers and immigration officers. If the biometrics
11
     do not match what is already in the system, IDENT automatically assigns a new
12
     identity for the encounter and assigns the fingerprints a Fingerprint Identification
13
     Number (“FIN”).
14   24.      IDENT can determine an individual’s identity even where there are
15   typographical errors in previous encounter entries. Trial Tr. 1165:8-12 (Nemeth).
16   25.      IDENT is a very accurate source of biometric matching. See Nemeth Dep.
17   Tr. 67:13-20.
18   26.      In 2006, the government began its effort to create interoperability between
19   IAFIS and IDENT. The goal of the project was to enable the near real-time
20   exchange of biometric and biographic information between agencies that is
21   complete, accurate, and timely. This would allow fingerprints entered into one
22   system to be automatically run against the other system in order to identify
23   matches. The process enabled verification of a person’s identity and facilitated the

24   sharing of criminal and immigration information. Trial Ex. 98; Dkt. No. 484,
     SF 45.
25
     27.      By 2008, IDENT and IAFIS were interoperable. Dkt. No. 484, SF 102.
26
27
28
                                             6.
1    28.    In 2008, ICE launched the Secure Communities program, which harnessed
2    the interoperability technology as a new tool for immigration enforcement. Dkt.
3    No. 484. SF 48.
4    29.    The program aimed to increase the number of criminal aliens identified
5    “[t]hrough the deployment and use of biometric-based identification systems” and

6    anticipated that “all persons booked into custody [would] be automatically checked
     for their immigration status as well as prior criminal history”. Trial Ex. 123 at 2-3.
7
     30.    Through Secure Communities, ICE sought to make the process of
8
     identifying aliens and issuing detainers more streamlined by requiring only “a
9
     single query by a participating local law enforcement agency (LEA)” to “confirm[]
10
     the identity and immigration status of a subject being processed during
11
     incarceration booking.” Trial Ex. 99 at 3.
12
     31.    Secure Communities signaled a shift in ICE procedures. Prior to Secure
13
     Communities, ICE manually identified individuals for removal in jails and prisons
14   nationwide through the Criminal Alien Program (“CAP”). Trial Ex. 123 at 4.
15   32.    CAP placed ICE agents in all prisons and some jails in order to identify
16   individuals potentially subject to removal through interviews and records review.
17   Trial Tr. At 1445:8-1446:17 (Robbins); Trial Ex. 98 at ICE 220.003.
18   33.    This process required ICE agents to interview a person to determine whether
19   to issue a detainer. Trial Tr. 1373:11-1374:1 (Marin); ICE 30(b)(6) Philip T.
20   Miller, Dep. Tr. 22:6-16.
21   34.    In November 2014, Secure Communities was terminated. Dkt. No. 484, SF
22   20.
23   35.    On February 20, 2017, Secure Communities was reinstated, and other field

24   guidance regarding the enforcement of immigration laws was rescinded. See Trial
     Ex. 121.
25
     36.    The memorandum reintroducing Secure Communities also rescinded “all
26
     existing conflicting directives, memoranda, or field guidance regarding the
27
     enforcement of our immigration laws and priorities for removal” insofar as the
28
                                             7.
1        materials conflicted with the United States’ goal to “faithfully execut[e]
2        immigration laws” and prioritize the removal of aliens who are convicted felons or
3        who are involved in gang activity or drug trafficking. Id. at 2.
4        37.    Since Secure Communities’ reinstatement, several states have passed laws
5        prohibiting compliance with detainers, while others have laws authorizing or

6        mandating compliance. Dkt. No. 484, SF 35.
         38.    ICE officers continue to issue detainers to state and local law enforcement
7
         agencies, even if those agencies do not honor detainers. See Trial Tr. 1420:15-24
8
         (Robbins).
9
         D.    Establishing Probable Cause for Removability
10
         39.    In November of 2014, ICE adopted a policy determining that it must have
11
         probable cause before requesting a person’s arrest and detention on an immigration
12
         detainer. See Trial Ex. 97. The change was at least partially motivated by Fourth
13
         Amendment concerns regarding the use of immigration detainers. Id.
14
         40.    The Form I-247A, in use today, indicates that probable cause exists to
15       support an individual’s removability based on one of the following criteria: (1) a
16       final order of removal against the alien; (2) the pendency of ongoing removal
17       proceedings against the alien; (3) biometric confirmation of the alien’s identity and
18       a records check of federal databases that affirmatively indicate, by themselves or in
19       addition to other reliable information, that the alien either lacks immigration status
20       or notwithstanding such status is removable under U.S. immigration law; and (4)
21       statements made by the alien to an immigration officer and/or other reliable
22       evidence that affirmatively indicate the alien either lacks immigration status or
23       notwithstanding such status is removable under U.S. immigration law. Trial Ex.
24       96.

25       41.    The I-247A form retained the probable cause language of the I-247D and I-
         247X,5 and requests that the receiving law enforcement agency “maintain custody”
26
27
     5
       The form reads: “DHS has determined that probable cause exists that the subject is a
28   removable alien. This determination is based on: . . . biometric confirmation of the
                                                 8.
1      of the individual for a “period NOT TO EXCEED 48 HOURS.” See Trial Exs. 94-
2      96.
3      42.    Paramount in determining probable cause of removability is identifying that
4      a person is not a U.S. citizen. See, e.g., Trial Tr. 217:13-16 (Stock) (“The most
5      important thing to do before you decide whether someone’s going to suffer

6      immigration consequences . . . is to figure out whether the person is a citizen first”);
       Dkt. No. 481-11 (ICE 30(b)(6) Schichel Dep. Tr. 164:14-18) (stating that
7
       confirming a person’s alienage is “part of establishing probable cause” every time
8
       officers investigate a potential subject for a detainer).
9
       43.    Establishing probable cause of removability also requires a determination of
10
       a person’s current immigration status. Trial Ex. 96 (noting, in pertinent part, that
11
       probable cause can be based on checks that indicate “that the alien either lacks
12
       immigration status or notwithstanding such status is removable under U.S.
13
       immigration law”); see also Dkt. No. 479-3 (Schichel Dep. Tr. 157:13-22).
14     44.    ICE uses IDENT to satisfy the biometric confirmation described in the I-
15     247A. Trial Tr. 1418:20-1419:2 (Robbins). ICE relies on an individual’s
16     fingerprints, which are taken at the time of arrest. Id.
17     45.    In addition, law enforcement specialists at the Law Enforcement Support
18     Center (“LESC”) and analysts at the PERC search multiple databases to find
19     “affirmative evidence of removability”. Trial Tr. 1419:3-10 (Robbins).
20    E.     Determining Citizenship
21     46.    An individual’s citizenship and immigration status is not static and may
22     change multiple times over a lifetime. See, e.g., Trial Tr. at 153:22-159:14
23     (Bacon).
24     47.    Accordingly, a person’s citizenship or immigration status at some fixed

25     point in time may not be a reliable indicator of their current citizenship status. Trial

26
     alien’s identity and a records check of federal databases that affirmatively indicate, by
27   themselves or in addition to other reliable information, that the alien either lacks
     immigration status or notwithstanding such status is removable under U.S.
28   immigration law . . . [.]”
                                                9.
1    Tr. 1092:6-17 (Garibay) (testifying that while a person may not have been a United
2    States citizen in 2010, that has no bearing on whether they are a citizen presently).
3     48.    A foreign-born person can become a United States citizen in one of three
4     ways: (1) naturalization, (2) acquisition, or (3) derivation. Trial Tr. 162:22-164:21
5     (Bacon).

6     49.    Generally, a person must be a lawful permanent resident (“LPR”) to
      naturalize. Trial Ex. 131 at 1; Trial Tr. 512: 21-24 (Johansen-Mendez). People
7
      who serve or served honorably in the U.S. armed forces may be excused from this
8
      rule. See 8 U.S.C. §§ 1439-40.
9
      50.    In addition, a person may pass in and out of lawful or unlawful status; a
10
      common example of this is a child’s derivation of citizenship. Trial Tr. 163:4-11
11
      (Bacon).
12
      51.    Determining whether a person acquired or derived citizenship is a complex
13
      inquiry and illustrates the fluidity one may experience with respect to immigration
14    status. See Trial Tr. 242:20-255:23 (Stock).
15    52.    For derivative citizenship, the analysis can turn on, among other things:
16    which parent is a citizen, when that parent became a citizen, whether the person’s
17    parents were married, whether and when the U.S. citizen parent lived in the United
18    States and for how long, whether the father legitimated the child, whether the child
19    lived in the custody of the U.S. citizen parent or parents, and at what point the
20    child lived in the custody of the U.S. citizen parent(s). Id.
21    53.    In some cases, a determination on derivative citizenship may depend on
22    knowing whether a person’s grandparent(s) were U.S. citizens or whether a person
23    or their parent(s) served in the U.S. Armed Forces. Id.

24   F.     Determining Immigration Status

25    54.    Similarly, determining a person’s immigration status may be a complex
      inquiry requiring a thorough examination of the individual’s history.
26
      55.    Aside from foreign born-U.S. citizens, there are four major categories of
27
      foreign-born persons who lawfully reside within the United States: (1) immigrants,
28
                                             10.
1    (2) nonimmigrants, (3) refugees/asylees, (4) and non-citizens who otherwise have
2    permission to be present. Trial Tr. 148:17-162:19 (Bacon)
3    56.   Immigrants are non-citizens with permission to reside permanently in the
4    United States. Generally, these are lawful permanent residents (“LPRs”). Trial Tr.
5    149:9-18 (Bacon). United States Citizenship and Immigration Services (“USCIS”)

6    commonly grants LPR status, but the Department of State (“DOS”) may also grant
     it. Trial Tr. 144:20-148:15, 149:19-150:1 (Bacon).
7
     57.   An LPR’s status does not change unless an immigration judge determines
8
     that status should be taken away. Trial Tr. 531:14-16 (Johansen-Mendez).
9
     58.   Non-immigrants are non-citizens admitted to the United States on a visa for
10
     a specific purpose and/or period of time, such as for tourism, employment or study.
11
     Trial Tr. 151:14-154:20 (Bacon).
12
     59.   There are 23 statutory categories of nonimmigrant visas, which DOS
13
     generally grants. Trial Tr. 154:5 (Bacon); Trial Ex. 69. USCIS generally handles
14   status changes after nonimmigrants enter the United States. Trial Tr. 155:2-156:3
15   (Bacon) (describing an example of a status change from F1 student visa to H1-B
16   employment visa, as adjudicated by USCIS).
17   60.   If a nonimmigrant violates the condition(s) of their status, such as by
18   overstaying their authorized period of stay, their lawful status terminates. See
19   generally 8 U.S.C. § 1227(a)(1)(C)(i) (rendering deportable any “nonimmigrant
20   . . . who has failed to maintain the nonimmigrant status in which the alien was
21   admitted or to which it was changed . . . , or to comply with the conditions of any
22   such status.”).
23   61.   Refugees and asylees are non-citizens who receive permission to reside in

24   the United States based on a well-founded fear of persecution in their native
     country. Trial Tr. 159:18-160:8 (Bacon).
25
     62.   Refugee status is granted outside the United States and involves different
26
     agencies, including the United Nations and ultimately the DOS and USCIS. Trial
27
     Tr. 160:9-16 (Bacon).
28
                                           11.
1         63.    Asylum is granted inside the United States by either USCIS or, if the person
2         is placed in removal proceedings, by the Executive Office for Immigration Review
3         (EOIR). Trial Tr. 160:15-16 (Bacon); 587:4-20 (Johansen-Mendez).
4         64.    Once granted, asylum is “essentially a permanent status unless something’s
5         done to change it, unless [the asylee] adjust[s] to lawful permanent residence or

6         unless there’s cause to terminate that asylee designation.” Trial Tr. 516:2-7
          (Johansen-Mendez).
7
          65.    Those permitted to be present in the United States who otherwise lack
8
          formal status are non-citizens granted special protected status. Trial Tr. 161:4-
9
          162:19 (Bacon).
10
          66.    The two largest protected groups of non-citizens are those who USCIS has
11
          granted Temporary Protected Status (“TPS”) and Deferred Action for Childhood
12
          Arrivals (“DACA”). Id.; Trial Ex. 72 at 1 (699,350 active DACA recipients); Trial
13
          Ex. 73 at 5 (approximately 437,000 TPS holders).
14
         G.     Two-Step Determination of Probable Cause
15        67.    The process ICE undertakes to determine probable cause for removal
16        requires analysts at the PERC and officers at LESC to take two steps.
17        68.    First, officers and analysts rely on IDENT to match biometric information.
18        69.    IDENT creates a new biometric input whenever a law enforcement officer
19        has an encounter with an individual. Trial Tr. 1161:13-24 (Nemeth).
20        70.    When an individual is arrested by an LEA on a criminal charge, the person’s
21        fingerprints are sent to the FBI and automatically run against IAFIS and IDENT.
22        Dkt. No. 484 SF 45-46.
23        71.    If there is a fingerprint match in IDENT,6 a notification—an Immigrant
24        Alien Query (“IAQ”)—is automatically generated and sent to LESC. Trial Tr.

25        1436:7-17 (Robbins). Accordingly, if an individual has numerous encounters with

26   6
       This would mean DHS has some record of a prior encounter with that person,
27   including, among other things, an encounter as the person entered the country, or an
     application for an immigration benefit.
28
                                                12.
1         law enforcement, IDENT would capture all biometric and biographical data on that
2         individual, regardless of typographical errors.7
3         72.    ACRIMe8 automatically searches the NCIC, NLETS, CIS, CLAIMS 3,
4         CLAIMS 4, EID, IDENT, ADIS, SEVIS, and EOIR databases to match the FIN
5         submitted with other encounters for that same FIN. Trial. Tr. 930:22-931:23; 933:

6         8-21 (Garibay).
          73.    ACRIMe then automatically generates an Immigrant Alien Response
7
          (“IAR”) from information stored on the ten databases; the IAR is the automatically
8
          delivered to the PERC. Trial Tr. 930:3-5 (Garibay).
9
          74.    The IAR contains basic biographic information and criminal history, as well
10
          as a short statement about immigration status and removability.9
11
          75.    Next, an analyst10 conducts a first level review of the IAR and makes a
12
          recommendation to an ICE deportation officer about whether a detainer should be
13
          issued. Dkt. No. 484 SF 54, 58.
14
     7
       Thus, regardless of whether an individual has a common name spelling, or whether a
15   field officer made errors when inputting biographical information, a person’s FIN
16   number will remain the same across multiple encounters and will be able to be located
     on IDENT through its search inquiry.
17
     8
      ACRIMe (Alien Criminal Response Information Management System) is a web-
18   based system that includes two primary applications:
19         (1) ACRIMe Mod: which is used by the LESC to process IAQs and transmit
               IARs back to the LEA and responsible ERO field office(s) or the PERC
20         (2) ACRIMe Field: which is used by the PERC and ERO Field Offices to see
               the results of the LESC’s integrated records checks, process IARs, and
21             initiate immigration enforcement, if applicable.
     See Trial Ex. 78 at ICE029605.
22
     9
23     The short statement provides only limited insight into an individual’s immigration or
     citizenship status, and can often contain speculative language on a person’s status.
24   See e.g. Ex. 170 at ICE 0023957 (“D.H.S. records indicate that the subject was legally
     admitted to the U.S. as a non-immigrant until the date noted above. If this person has
25   remained longer in the U.S. without D.H.S. permission, this person may be in
26   violation of immigration laws. If the departure date is indicated above, no electronic
     record of a new entry has been found. Subject appears to be a non immigrant
27   overstay.”) (emphasis added).
28   10
          It is important to note that analysts are not federal employees nor immigration
                                                13.
1       76.    The analysts need not search each database independently. Trial Tr. 933:5-9
2       (Garibay).
3       77.    However, the analyst may, at their discretion, run independent database
4       checks. See Trial Tr. 1438:19-1439:11 (Robbins) (“. . . on complex cases
5       [analysts] have access to go through multiple databases to make sure they get it

6       right, and they also have the ability to talk to legal counsel, their supervision, the
        [deportation officers], or the officer’s supervisors”); see also Trial Tr. 1437:19-
7
        1438:2 (Robbins) (“The analyst at the PERC will take the case. They will use
8
        [ACRIMe] and other databases to make a recommendation on that particular
9
        case—an enforcement recommendation or a no action recommendation, to the
10
        deportation officer.”)
11
      H.      The Databases
12
        78.    ICE does not rely on one single database to determine citizenship and
13
        immigration status.
14
        79.    When Plaintiff Gonzalez filed this case, agents at the PERC issued detainers
15      based on searches of IDENT and four other databases: CIS, CLAIMS 3, TECS,
16      and ENFORCE/EARM. Ex. 102 at ICE 652.
17      80.    In December 2017, the PERC adopted ACRIMe Field, which searches
18      IDENT and nine other databases: CIS, CLAIMS 3, CLAIMS 4, ADIS, SEVIS,
19      EOIR, EID, NCIC, and NLETs. Dkt. No. 484, SF 56; Trial Tr. 933:8-21
20      (Garibay).
21      81.    CIS—the Central Index System, is a database created by USCIS and
22      contains biographical information on individuals. Trial Tr. 175:3-14 (Bacon).
23      82.    CLAIMS 3 is a database ICE relies on for information on immigration
24      benefits applications. CLAIMS 3 allows an ICE officer or analyst to review a

25      person’s applications for, among other things, lawful permanent residency,
        temporary protected status, and work authorization. Trial Tr. 510:16-21
26
        (Johansen-Mendez).
27
28   agents, rather they are contractors.
                                               14.
1         83.    CLAIMS 3 also provides information on how an application was adjudicated
2         (grant or deny), and whether a credential (e.g., employment authorization card)
3         was generated a result of the adjudication. Trial Tr. 510:22-511:2 (Johansen-
4         Mendez).
5         84.    CLAIMS 4 exclusively holds information about naturalization applications

6         and provides information on how the application was adjudicated. Trial Tr. 511:
          16-19 (Johansen-Mendez).
7
          85.    ADIS11 provides arrival and departure information for non-immigrant visa
8
          holders. ADIS pulls its arrival and departure information from TECS and IDENT.
9
          Dkt. No. 484, SF 77; Trial Ex. 54 at 12-13; Trial Tr. 513:1-514:17 (Johansen-
10
          Mendez).
11
          86.    ICE relies on other databases12 to supplement information it receives from
12
          CIS, CLAIMS 3, CLAIMS 4, and ADIS.
13
14   11
          Arrival and Departure Information System.
15   12
          Coupled with those discussed in substance, ICE also reviews:
16
     PCQS (or “Person Centric Query Search” which provides a “snapshot” of results from
17   CIS and CLAIMS but with a “little less detail”) see Trial Tr. 967:10-21 (Garibay);
     Trial Tr. 1515:9-17 (Johansen-Mendez);
18
19   SQ11 (a lookout alert system, e.g., for individual’s previously deported) (Trial Tr.
     969:4-16 (Garibay);
20
     SQ94 (provides information on individuals that were issued an I-94 when admitted
21   into the country) Trial Tr. 969:17-25 (Garibay);
22   ELIS 1 & 2 (provide extremely limited information on immigration benefits) Trial Tr.
23   1512:8-1513: 4 (Johansen-Mendez);
24   TECS (a portal to NCIC—a database related to criminal history—and ADIS);
25   California Birth Index (database containing information (i.e., date of birth, full name,
26   country of birth, gender, and mother’s maiden name) on U.S. citizens born in
     California; however, contains no information on births after 1995. See Trial Ex. 228;
27   and
28   CCD (contains information about visas that noncitizens have applied for; may contain
                                               15.
1          87.    SEVIS13, a database maintained by ICE, contains records of non-citizens
2          who enter the United States as students and exchange visitors (F, M, and J visas),
3          as well as their dependents. Dkt. No. 484, SF 65.
4          88.    EOIR provides basic information about immigration court proceedings.
5          EOIR does not reflect how the proceeding was adjudicated, simply that the case

6          was terminated. Dkt. No. 484, SF 67; Dkt. No. 481-2 (Cano Dep. Tr. 66:6-12).
           89.    EID contains information about previous encounters with ICE officers. Trial
7
           Tr. 951:1-10 (Garibay). Specifically, EID provides information on whether a
8
           person is currently in removal proceedings and whether a person has been
9
           previously removed or deported. Id.
10
           90.    EID is a repository for all records created, updated, and accessed by other
11
           software applications, including ENFORCE and EAGLE. Trial Tr. 951:4-952:21
12
           (Garibay).
13
           91.    NCIC14 and NLETS15 are criminal databases and do not provide any
14         information for establishing a person’s citizenship or immigration status. These
15         databases are relevant for removability purposes. See e.g., 8 U.S.C. §§
16         1182(a)(2)(A)-(I); Trial Tr. 607:7- 608:10 (Johansen-Mendez).
17    I.         Shortcomings in the Databases
18         92.    The databases on which ICE relies for information on citizenship and
19         immigration status often contain incomplete data, significant errors, or were not
20         designed to provide information that would be used to determine a person’s
21         removability.
22         93.    The CIS database is the “spine” of USCIS’s functions. Trial Tr. 137:6
23         (Bacon).
24
     information about an individual’s passport) Trial Tr. 1532: 9-18 (Johansen-Mendez).
25
     13
26        Student and Exchange Visitor Information System.
     14
27        National Crime Information Center.
28   15
          National Law Enforcement Telecommunications System.
                                                 16.
1    94.   CIS was first established in 1985 and it provides basic biographical
2    information on an individual. Trial Tr. 175:3-14 (Bacon).
3    95.   CIS contains five pieces of data that analysts or officers may use in
4    determining citizenship or immigration status: (1) first name, (2) last name, (3)
5    date of birth, (4) country of birth, (5) and classification when the individual entered

6    the United States. Id.
     96.   The five pieces of biographical information recorded on CIS are not
7
     independently verified. Trial Tr. 176:3-12 (Bacon).
8
     97.   Indeed, data entered into CIS is often erroneous. Dkt. No. 481-5 (ICE
9
     30(b)(6) Dep. Hamm Tr. 219:17-220:2); see also Trial Tr. 521:8-524:1, 527:3-7,
10
     523:13-19 (Johansen-Mendez).
11
     98.   In 1995, the Government Accountability Office (“GAO”) described CIS as
12
     “incomplete and inaccurate,” noting that 22 percent of records “contained either
13
     misspelled names, incorrect name order, or incorrect nationality.” Dkt. No. 484,
14   SF 104; Trial Ex. 62 at 3.
15   99.   Moreover, a 2012 DHS study reported that CIS’s class of admission field
16   was wrong for 12 percent of individuals it studied. Trial Ex. 58 at 1.
17   100. Many of the errors in the class of admission field result from USCIS’s
18   failure to update CIS when a person’s immigration status changes. The class of
19   admission field is “derived from DHS’s administrative action related to a person’s
20   initial application/petition or apprehension.” Trial Ex. 43 at 7.
21   101. Updates to the class of admissions field are meant to occur automatically
22   when other databases that feed information to CIS are updated, but there are often
23   problems with these uploads. Id.; Trial Ex. 251 at 30 (“CIS does not always

24   contain the latest status updates from USCIS benefits case tracking systems . . . In
     these cases, uploads to the CIS may be delayed by data input and uploading
25
     processes, or the transfer of data between systems may fail initially.”); id. at xi
26
     (“Among other issues, when decisions concerning noncitizens’ statuses, such as
27
     changes affecting employment status and length of authorized stay in the United
28
                                            17.
1    States, are updated in one system, one or more uploads from a case tracking system
2    are required for them to appear in the Central Index System (CIS). This process
3    delays their availability in CIS and introduces opportunity for error, especially if
4    there are problems with uploads.”) (emphasis added); Trial Tr. 522:1-9 (Johansen-
5    Mendez) (CIS often “would have an old class of admission that was no longer

6    updated.”).
     102. In an April 10, 2012 email to ICE Headquarters, Senior ICE official David
7
     Marin wrote: “For the past couple of months, AFOD Martinez has noticed an
8
     increase in the volume of biometric Immigration Alien Responses (IAR) for
9
     individuals that are determined, via agency database checks, to be removable, only
10
     to later discover that the person is a United States citizen.” Dkt. No. 484, SF 107;
11
     Trial Ex. 14 at 1. Mr. Marin then asked for a “mechanism in which we can modify
12
     the CIS database to indicate the individual’s true nationality and citizenship”
13
     because “[w]e have found that it is not easy to get USCIS to change someone’s
14   status in CIS.” Id. (emphasis added).
15   103. In a follow-up email on May 9, 2012, Marin wrote that “[US]CIS is not
16   updating its databases, so when we run our queries it shows the subject is an
17   [Lawful Permanent Resident], we take appropriate action. This case appears to be
18   exactly that; CIS databases show the subject as a LPR, so the hold was properly
19   placed based on the information we had at the time. Now the subject claims to be
20   a [United States Citizen] and has a [naturalization certificate]; if this is true and the
21   Central Index System was timely updated, we may not have run into this issue.
22   Unfortunately these types of cases occur frequently.” Dkt. No. 484., SF 108; Trial
23   Ex. 15] (emphasis added).

24   104. DHS is aware of the errors in the class of admission field in CIS. See Trial
     Ex. 43 at 7 (if law enforcement seeks to detain an individual based on the class of
25
     admission code in CIS, they would request the physical A-File for further
26
     investigation); Trial Tr. 186:2-187:5 (Bacon) (same); Trial Ex. 244 at 6 (advising
27
     SAVE agencies not to rely on the class of admission code alone because it can be
28
                                             18.
1         wrong, but to view it together with other information, such as immigration
2         documents).
3         105. Further, CIS’s primary function is not to provide indicia of citizenship or to
4         establish probable cause for removal; CIS is meant to direct users to a person’s A-
5         File. Trial Tr. 140: 23-24 (Bacon) (“CIS has only one real function and that’s to

6         direct people to where the A-File is.”); Trial Tr. 420:25 – 421:4 (Meinhardt) (“the
          main reason for accessing [CIS] is to pin down not only just the bare essentials
7
          information, but really the A-File number”); see also Trial Ex. 42 at 4 (“The
8
          purpose of CIS is to provide a searchable central index of A-Files and to support
9
          the location and transfer of A-Files among DHS personnel and offices as needed in
10
          support of immigration benefits and enforcement actions.”).
11
          106. CLAIMS 3 and CLAIMS 4 are USCIS case management systems designed
12
          to track and process applications for certain immigration benefits and
13
          naturalization. Trial Ex. 41 at 2; Trial Ex. 42 at 1.
14        107. CLAIMS 3 is an “old, legacy, mainframe system[] that do[es] not have the
15        capability to interface in real-time with other systems.” Id.
16        108. CLAIMS 3, like CIS, contains information that is often incorrect. See Dkt.
17        No. 481-5 (ICE 30(b)(6) Hamm Dep. Tr. 220:14-19) (“[t]he information is
18        outdated. It’s antiquated. It’s not updated appropriately.”).
19        109. Further, individuals familiar with CLAIMS 3 consider the database’s error
20        rate to be close to 30 percent. See id.; see also Trial Tr. 791:7-792:17 (Corrales);
21        Trial Ex. 237 at 12 (“USCIS’ CLAIMS 3, used to store immigration benefits
22        application data, was not updated in a timely manner”).
23        110. Both CLAIMS 3 and CLAIMS 4 destroy information after 15 years. Trial

24        Tr. 789:16-18 (Corrales); Trial Tr. 773: 13-15 (Corrales).16
          111. As a result, any individuals who obtained LPR status before 2004 and have
25
          not had any further interaction with USCIS would not be located in a search of
26
27
     16
       This means that neither CLAIMS database contains any information from before
28   September 27, 2004.
                                                 19.
1    CLAIMS 3. This information would only be located in CIS, which has already
2    been discussed as an error-laden source of information.
3    112. ADIS is intended as a system for generating leads on visa overstays to be
4    further investigated including through non-database sources. Trial Ex. 54 at 2
5    (purpose of ADIS is “[f]acilitating the identification and investigation of

6    individuals who may have violated their terms of admission.)
     113. ADIS has its limitations as a source of information in that no comprehensive
7
     system to record entry and exit information has been adopted and there is limited
8
     information on individuals who enter at land borders. Trial Ex. 237 at 7, 18-21;
9
     see also Trial Ex. 236 at 3, 12-13.
10
     114. Indeed, Customs and Border Protection (“CBP”) policy is not to take any
11
     enforcement action “based solely on ADIS (or any other system-generated) alerts,”
12
     and to mitigate risk of error by “corroborat[ing] all information [in ADIS] before
13
     taking an adverse action” against a person. Trial Ex. 54 at 14.
14   115. As recently as 2017, the DHS OIG found that ADIS incorrectly identified
15   visa overstays more than 42 percent of the time. Trial Ex. 237 at 24. Twenty-five
16   percent of people ADIS and SEVIS identified as visa overstays had actually
17   applied for and/or received permission to extend their stay from USCIS. Id.
18   Seventeen percent had in fact departed the country as required, but may have
19   returned on a subsequent visit with permission on a new, non-immigrant visa. Id.
20   116. In contrast, ICE relies solely on ADIS for information about non-immigrants
21   entering and exiting the country on visas without corroborating the information
22   stored on ADIS.
23   117. Without a comprehensive collection of information about both exits and

24   entries, ADIS has severe limitations as a source of information about who has
     entered the country on a visa and whether they have overstayed that visa.
25
     118. SEVIS contains information on three types of visa holders, and shares the
26
     same entry/exit information in ADIS. Dkt. No. 484, SF 65; Trial Ex. 54 at 3.
27
28
                                           20.
1         119. TECS, the predecessor to ADIS, also has limitations on its information. See
2         Trial Ex. 251 at A-17 (“TECS is the most error prone database accessed by E-
3         Verify, which particularly affects the ability to accurately verify nonimmigrants”);
4         Trial Ex. 236 at 12 (“Because of concerns about the reliability of the department’s
5         overstay data, neither DHS nor its predecessor has regularly reported annual

6         overstay rates to Congress since 1994.”).
          120. In addition to the numerous errors in the databases discussed above, a
7
          number of immigration and citizenship statuses are either not captured, or captured
8
          on databases with dubious reliability.
9
          121. As an initial matter, there is no national database of all U.S.-born citizens.17
10
          122. Similarly, ICE has never had access to any database of derivative or
11
          acquired citizens, because none exists. Dkt. No. 484, SF 115.
12
          123. With respect to asylees and refugees, ICE could potentially derive
13
          information in CIS’s class of admissions, but only to the extent the information
14        captured in the class of admissions field is either properly updated or completely
15        filled out.
16        124. ICE is not required to search the Refugees, Asylum and Parole System
17        (“RAPS”) database—the database containing information about refugee and
18        asylum applications. Trial Ex. 53 at 66.
19        125. ICE relies upon CLAIMS 3 for information on TPS and DACA. Dkt. No.
20        484, SF 74.
21        126. All told, the collection of datapoints ICE gathers from the various databases
22        does not provide affirmative indicia of removability to satisfy probable cause
23        determination because the aggregation of information ICE receives from the

24        databases is largely erroneous and fails to capture certain complexities and nuances
          of immigration law.
25
26
27
     17
       While CCD may contain some passport information, it is not a broad-reaching
28   database that captures all U.S.-born citizens.
                                                   21.
1          127. ICE does not look at databases for a single record that affirmatively
2          indicates probable cause for removal, but instead weaves together a patchwork web
3          of databases owned and maintained by separate and distinct agencies to make
4          complex determinations about citizenship, immigration status, and removability.
5          No single database contains all the information needed to make a probable cause

6          determination; no one piece of information provides ICE probable cause to issue a
           detainer to members of the Probable Cause Subclass, and the supplementation of
7
           additional databases—each with its own deficiencies—does not provide sufficient
8
           indicia of probable cause.
9
          J.   The Effect of ICE’s Reliance on the Databases for Probable Cause
10
               Determinations
11
           128. Errors in the databases ICE reviews to make its probable cause
12
           determinations for removal have, on multiple occasions, led to arrests of U.S.
13
           citizens and lawfully-present non-citizens.
14
           129. Data produced by ICE during the period of May 2015 to February 2016
15
           reveals that of the 12,797 detainers issued during that time frame, 771 were lifted
16         because the individuals were either U.S. citizens or otherwise not subject to
17         removal. See Trial Tr. 812:12-817:25 (Corrales); Trial Ex. 125.
18         130. Of those 771 detainers lifted, 42 explicitly provide that the detainer was
19         lifted because the individual was a U.S. citizen. Trial Ex. 124.
20         131. Further, evidence introduced in this case includes dozens of additional
21         examples of U.S. citizens wrongly subject to detainers because of database errors.
22         See Trial Ex. 163. These examples18 illustrate the real-life impact of the relying on
23   18
       The narratives resolving these improperly issued detainers include language
24   highlighting the fallible nature of the databases. See e.g., Trial Ex. 175 (detainer lifted
     because CIS wrongly showed lifted LPR status) (“Upon review of database
25   information it was determined that subject was amenable to DHS/ICE enforcement
26   action with the following status: LPR-SA1. Based on this information an ICE
     Immigration Detainer was lodged. On 12/05/2015, the detainer was lifted . . . [.]
27   Subject appears to have derived citizenship in the United States.”); Trial Ex. 187
     (detainer lifted two weeks later after second level review of subject’s file at PERC
28   because subject derived citizenship from naturalized parent) (“Upon review of
                                                 22.
1       a makeshift set of databases to make citizenship and immigration status
2       determinations.
3       132. The cited instances of citizens being misclassified are not exhaustive.
4       Indeed, practitioners in immigration law echo the frequency with which ICE issues
5       detainers to U.S. citizens and lawfully present non-citizens. See Trial Tr. at 230:7-

6       232:22, 240:17-242:12 (Stock) (describing routine database error that leads to
        derivative citizens being wrongly identified as lawful permanent residents); Trial
7
        Ex. 36 (describing same); Trial Tr. 916:7-20 (Corrales) (testifying that while
8
        counsel at ICE, she was tasked with reviewing 50 to 200 memos regarding
9
        potential claims to U.S. citizenship arising solely out of the Los Angeles area in a
10
        two year period.).
11
        133. ICE endeavors to reduce its error rates when issuing detainers. See Trial Tr.
12
        1469:19-20 (Robbins).
13
      K.     Alternate Sources of Information
14
        134. Biometric verification and database checks are not the only methods for ICE
15      to gather information that could support probable cause for removal.
16      135. As discussed above, while CIS provides cursory biographical information,
17      its primary function is to direct users to a person’s A-File. Trial Tr. 420:25-421:4
18      (Meinhardt) (“the main reason for accessing [CIS] is to pin down not only just the
19      bare essentials information, but really the A-File number”); see also Trial Ex. 42 at
20      4 (“The purpose of CIS is to provide a searchable central index of A-Files and to
21
22   database information it was determined that subject was amenable to DHS/ICE
23   enforcement action as a LPR. Based on this information an ICE Immigration Detainer
     was lodged . . . . [Second level review] performed by PERC, subject had perceedings
24   [sic] terminated in 2013 due to his probative claim to [citizenship] . . . father
     [naturalized] on 10/11/2000 when subject was 16, subject autoderived on 02/27/2001
25   when [the Child Citizenship Act of 2000] went into effect.”); see also Trial Ex. 202
26   (detainer lifted because subject was naturalized in 1983 and no database had
     information on subject’s naturalization application); Trial Ex. 164 (detainer issued to
27   U.S. born citizen); Trial Ex. 165 (detainer issued to U.S. born citizen based on
     database checks determining subject had entered without inspection, two months later,
28   second level review determined subject’s U.S citizenship)
                                              23.
1         support the location and transfer of A-Files among DHS personnel and offices as
2         needed in support of immigration benefits and enforcement actions.”).
3         136. An A-File is a physical file that contains hard copy documents on a person’s
4         immigration status. Trial Tr. 169:18-170:12 (Bacon). The A-File is capable of
5         painting a more robust picture of a person’s current immigration status.

6         137. USCIS maintains millions of A-Files and has millions more in digitized
          format.
7
          138. Further, physical A-Files may be delivered by expedited mail without
8
          serious difficulty.
9
          139. Moreover, the most reliable source of information on a subject’s
10
          immigration or citizenship status is the individual. Trial Tr. 369:9-13 (Stock) (“I
11
          think you need to interview the person . . . . Because often, when you interview the
12
          person, you discover facts that would cause you to realize that they are a United
13
          States citizen.”); this is because some questions regarding an individual’s status
14        can only be answered during the interview process. Trial Tr. 1364:4-13 (Marin)
15        (testifying that “in some cases” there is information that would only be available to
16        ICE through an interview of a person).
17        140. The interview process is not new to ICE; face-to-face interviews and jail
18        checks were ICE policy prior to the introduction of Secure Communities. See Dkt.
19        No. 481-7 (ICE 30(b)(6) Philip T. Miller, Dep. Tr. 22:6-16; Trial Tr. 1373:11-
20        1374:1 (Marin)
21   I.      The SAVE and E-Verify Programs
22        141. SAVE and E-Verify are two long-standing DHS programs designed to verify
23        immigration status and employment status, respectively, using electronic
24        databases. Trial Tr. 624:11-625:11 (Winkler). The programs use the same core

25        databases ICE relies upon, as well as several others. See Trial Exs. 240 at 4; 241 at
          8; 242 at 20-24; 243 at 4.
26
          142. SAVE and E-Verify provide an instructive comparison to ICE’s use of
27
          databases to issue detainers. Both programs take into account the significant
28
                                                24.
1         challenges to using databases that are incomplete and error-prone when verifying
2         immigration and employment status. As a result, as Rachel Winkler—who served
3         in USCIS as a subject matter expert on verification programs—explained, neither
4         program uses databases on their own to determine a person’s immigration status.
5         Trial Tr. 646:15-648:7 (Winkler).

6         143. To account for systemic errors in the databases, both SAVE and E-Verify
          have built in layers of review. The programs incorporate manual database searches
7
          and paper records reviews to resolve disparities between records provided by an
8
          individual and records in the databases. Trial Ex. 244 at 2; Trial Tr. 657:3-660:4
9
          (Winkler).
10
          144. Both SAVE and E-Verify have been subject to significant government
11
          oversight, including studies to evaluate the reliability of the databases used. Trial
12
          Tr. 663:22-664:16, 672:3-14 (Winkler).
13
          145. One study commissioned by USCIS in 2012 and conducted by Westat,
14        examined E-Verify’s accuracy rate at each of the different levels of review. Trial
15        Ex. 251.
16        146. The study found that, of 8.2 million cases submitted in fiscal year 2009, only
17        58 percent of eligible workers could be accurately verified during E-Verify’s
18        automated review level.19 Id. at xi.
19        147. The study also found that 90 percent of eligible workers could be accurately
20        verified during second level review, at which stage USCIS employees take 24
21        hours to run manual checks of the database. Id. at xiii; id. at 6.
22        148. At the final stage of review, which involves the review of paper immigration
23        documentation, E-Verify could accurately verify 94 percent of eligible workers.

24        Id. at x (“It is estimated that 94 percent of FNCs were accurately issued to

25
26
     19
27      During automatic searches, E-Verify “checks some systems to determine if
     employment authorization can be confirmed.” Trial Ex. 251. The databases reviewed
28   at the automatic review level include, among others: CIS, TECS and CLAIMS 4. Id.
                                                 25.
1      unauthorized workers and 6 percent were inaccurately issued to employment-
2      authorized workers.”).
3      149. The highest percentage (35 percent) of employment-authorized workers who
4      could not be verified at all were foreign-born U.S. citizens. Trial Ex. 251 at 48.
5      150. The report cited two reasons for this: (1) the absence of most naturalization

6      data in DHS systems from before the mid-1990s (which is consistent with
       CLAIMS 4’s 15-year retention schedule, given that 15 years before 2012 was
7
       1997) and (2) the unavailability of information about derivative citizens. Id. at 76
8
       (“Most USCIS naturalization data before the mid-1990s are still not reflected in
9
       USCIS systems. Data are also frequently not available for workers who derived
10
       U.S. citizenship status.”); see also id. at 51 (“Retaining accurate information on
11
       noncitizens who have become U.S. citizens remains a major challenge to E-Verify
12
       . . . .”); id. at A-8 (derivative citizenship information “not normally entered into an
13
       automated system”).
14
                                III. CONCLUSIONS OF LAW
15     1.    This Court has jurisdiction under 28 U.S.C. § 1331.
16     2.    Venue is proper in this district as a significant portion of the events
17     underlying the Complaint occurred within the Central District of California, and
18     Plaintiffs are part of a class of individuals who have been or will be subject to an
19     immigration detainer issued by an ICE agent located in this District.
20   Establishing Fourth Amendment Probable Cause
21      3.   The Fourth Amendment protects against “unreasonable searches and
22     seizures.” U.S. Const. amend. IV.
23     4.    To prevail on their unlawful seizure claim, Plaintiffs must prove that class
24     members have been or will be seized based solely on their ICE detainers without
25     lawful authority or probable cause. See, e.g., Terry v. Ohio, 392 U.S. 1, 38 (1968)

26     (“The infringement on personal liberty of any ‘seizure’ of a person can only be
       ‘reasonable’ under the Fourth Amendment if we require the police to possess
27
       ‘probable cause’ before they seize him.”); see also Velazquez v. City of Long
28
                                              26.
1       Beach, 793 F.3d 1010, 1018 (9th Cir. 2015) (a “claim for unlawful arrest is
2       cognizable . . . as a violation of the Fourth Amendment, provided the arrest was
3       without probable cause or other justification”) (internal quotation marks omitted)
4       5.    The probable cause standard is “incapable of precise definition or
5       quantification into percentages because it deals with probabilities and depends on

6       the totality of the circumstances.” Maryland v. Pringle, 540 U.S. 366, 371 (2003).
        6.    Thus, “[t]o determine whether an officer had probable cause to arrest an
7
        individual, we examine the events leading up to the arrest, and then decide
8
        ‘whether these historical facts, viewed from the standpoint of an objectively
9
        reasonable . . . officer, amount to’ probable cause.” Id.; see also Gerstein v. Pugh,
10
        420 U.S. 103, 111 (1975) (probable cause requires “facts and circumstances
11
        ‘sufficient to warrant a prudent man in believing that the (suspect) had committed
12
        or was committing an offense.’”)
13
     Computer Databases May be Used to Establish Probable Cause
14
       7.  Law enforcement agencies may rely on computer databases to establish
15      probable cause if it is reasonable for them to do so. See Herring v. United States
16      555 U.S. 135, 146-47 (2009) (declining to apply exclusionary rule because an
17      officer’s reliance on a computer database is reasonable where no evidence of
18      routine or widespread errors on the database exists); id. at 146 (“In a case where
19      systematic errors were demonstrated, it might be reckless for officers to rely on an
20      unreliable warrant system.”); Arizona v. Evans, 514 U.S. 1, 17 (1995) (O’Connor,
21      J., concurring) (“Surely it would not be reasonable for the police to rely . . . on a
22      recordkeeping system . . . that routinely leads to false arrests.”) (emphasis in
23      original).
24   Probable Cause is Required to Issue Immigration Detainers
25     8.   The Fourth Amendment applies to immigration arrests generally, or arrests

26      on detainers specifically. See e.g., Tejeda-Mata v. INS, 626 F.2d 721, 724-25 (9th
        Cir. 1980) (applying “the constitutional requirement of probable cause” to
27
28
                                               27.
1      immigration arrests); Morales v. Chadbourne, 793 F.3d 208, 211 (1st Cir. 2015)
2      (holding an ICE agent must have probable cause to issue an immigration detainer).
3      9.   The Fourth Amendment’s protection against unreasonable seizure in the
4      context of a warrantless detainer serves an exceedingly important function in the
5      immigration context because many of the backstops that exist in the criminal

6      justice system are absent in the immigration system. See e.g., 8 U.S.C. § 1226(c)
       (no right to pre-trial release on bail or bond); 8 U.S.C. § 1229a(b)(4)(A) (no right
7
       to an attorney at the government’s expense in removal proceedings); Dkt. No. 484,
8
       AF 5-7; Dkt. No. 264 at 2-3 (no judge or neutral arbiter ever reviews an ICE
9
       official’s probable cause determination to issue a detainer or make an arrest).
10
       10. Given the lack of additional safeguards in the immigration context, the initial
11
       process ICE officials utilize to make arrests and issue detainers must be
12
       sufficiently supported by lawful authority and probable cause.
13
     ICE Violates the Fourth Amendment by Issuing Detainers through State and
14   Local Officers Who Lack Authority to Make Civil Immigration Arrests
15     11. The Court first considers whether ICE violates the Fourth Amendment by
16     issuing detainers through state and local law enforcement agencies that
17     independently lack the authority to issue immigration detainers.
18     12. State and local law enforcement “generally lack authority to arrest
19     individuals suspected of civil immigration violations.” Santos v. Frederick Cnty.
20     Bd. of Com’rs, 725 F.3d 451, 465 (4th Cir. 2013)
21     13. While “federal law does not preclude local enforcement of the criminal
22     provisions” of federal immigration law, Gonzalez v. City of Peoria, 722 F.2d 468,
23     475 (9th Cir. 1983), overruled on other grounds by Hodgers-Durgin v. de la Vina,

24     199 F.3d 1037 (9th Cir. 1999), the Immigration and Nationality Act (“INA”)
       expressly entrusts the enforcement of civil immigration law to federal agents and
25
       officers. Arizona v. United States, 567 U.S. 387, 408 (2012).
26
       14. Thus, where state officers may perform the functions of immigration law,
27
       federal law makes clear those circumstances. Id. (“Federal law specifies limited
28
                                             28.
1    circumstances in which state officers may perform the functions of an immigration
2    officer.” ).
3    15. A number of statutes highlight the scope of authority federal law generally
4    grants to state and local governments. See 8 U.S.C. § 1357(g)(1) (granting
5    immigration enforcement authority to state or local government officials in a

6    formal agreement with a state or local government.); 8 U.S.C. § 1103(a)(10)
     (authority may be extended in the event of an “imminent mass influx of aliens
7
     arriving off the coast of the United States).
8
     16. Case law also suggests that state and local law enforcement agencies must
9
     consent to the delegation of federal immigration functions. See Michigan v.
10
     DeFillippo, 443 U.S. 31, 36 (1979) (“Whether an officer is authorized to make an
11
     arrest ordinarily depends, in the first instance, on state law.”).
12
     17. This is true even when it comes to arrests for federal offenses. See Ker v.
13
     State of Cal., 374 U.S. 23, 37 (1963) (“This Court, in cases under the Fourth
14   Amendment, [has] long recognized that the lawfulness of arrests for federal
15   offenses is to be determined by reference to state law insofar as it is not violative
16   of the Federal Constitution.”); Gonzales v. City of Peoria, 722 F.2d at 475
17   (assessing lawfulness of arrest by local police for unlawful entry in violation of 8
18   U.S.C. § 1325 by first concluding federal law permitted the arrest and then asking
19   “whether state law grants Peoria police the affirmative authority to make [the]
20   arrest[]”); see also Santos v. Frederick Cnty. Bd. of Com’rs, 725 F.3d 451, 464 (4th
21   Cir. 2013) (“[l]ocal law enforcement officials may detain or arrest an individual for
22   criminal violations of federal immigration law without running afoul of the Fourth
23   Amendment, so long as the seizure is supported by reasonable suspicion or

24   probable cause and is authorized by state law.”)
     18. A fundamental tenet of federalism requires states to determine the powers
25
     and responsibilities of their own officers and any attempt to subvert states’ control
26
     over their law enforcement runs afoul of the Tenth Amendment. Cf Printz v.
27
     United States, 521 U.S. 898, 922, 928-32 (1997) (holding the Tenth Amendment
28
                                             29.
1      prevents the federal government from “impress[ing] into its service—at no cost to
2      itself—the police officers of the 50 States”).
3      19. Thus, even where federal law permits state or local officers to make civil
4      immigration arrests, the authority for such arrests must come from state law. See
5      8. U.S.C. § 1357(g)(1) (permitting federal-state agreements authorizing state and

6      local officials to perform immigration enforcement functions, but only “to the
       extent consistent with State and local law.”); 8 U.S.C. § 1252c(a) (permitting arrest
7
       “to the extent permitted by relevant State and local law”).
8
       20. ICE concedes that a detainer itself does not provide the legal authority for a
9
       state or local officer to make a civil immigration arrest. See Dkt. No. 297-1 ¶ 162
10
       (“[T]he detainer does not authorize, but merely requests, action by the LEA); see
11
       also Dkt. No. 481-9 (ICE 30(b)(6) Rapp Dep. Tr. 134:23-135:24) (explaining that
12
       it “would be up to the individual LEA to determine what authority or right they
13
       have to hold an individual [on an immigration detainer] beyond the completion of
14     their [] criminal process.”).
15     21. ICE is liable for the arrests other law enforcement agencies make on
16     immigration detainers, including arrests made by state and local entities that have
17     no authority to make arrests on detainers. Dkt. No. 42 at 8.
18     22. For the foregoing reasons, the Court determines that ICE violates the Fourth
19     Amendment by issuing detainers to state and local law enforcement agencies in
20     states that do not expressly authorize civil immigration arrests in state statute.
21     Accordingly, the Court enters judgment for Plaintiffs on that claim.
22
     ICE’s Issuance of Detainers Through the Reliance on Inaccurate, Incomplete,
23
     and Error-Filled Databases Violates the Fourth Amendment
24     1.   Next, the Court considers whether the databases ICE relies on to issue its
25     detainers are reliable sources of information for establishing probable cause.
26     2.   This claim is brought on behalf of the Probable Cause Subclass, which is
27     comprised of all current and future persons who are subject to an immigration
28
                                              30.
1    detainer issued by an ICE agent located in the Central District of California, where
2    the detainer is not based upon a final order of removal signed by an immigration
3    judge, or the individual is not subject to ongoing removal proceedings and the
4    detainer was issued solely on the basis of electronic database checks. See Dkt. No.
5    484 at 1-2.

6    3.   As discussed above, database sources must be reliable to satisfy the Fourth
     Amendment. See e.g., Arizona v. Evans, 514 U.S. 1, 17 (1995) (O’Connor, J.
7
     concurring); see also United States v. Esquivel-Rios, 725 F.3d 1231, 1238 (10th
8
     Cir. 2013) (Gorsuch, J.) (holding, “in a case that hinges entirely on the reliability
9
     of a computer database, the district court overlooked” testimony “casting doubt on
10
     its reliability”).
11
     4.   Courts consider a number of factors when determining whether a database is
12
     reliable.
13
     5.   First, courts look to whether a database contains the complete set of pertinent
14   information; that is, whether it lacks certain material information. A database that
15   is incomplete in a manner that necessarily produces erroneous arrests is not a
16   database that can be reasonably relied upon by officers. See Smith v. Oklahoma
17   City, 696 F.2d 784, 787 (10th Cir. 1983) (finding a violation of the Fourth
18   Amendment because an arrest warrant relied on a computer database that did not
19   provide the necessary information to issue such warrants); see also Morales v.
20   Chadbourne, 235 F. Supp. 3d 388, 401 (D.R.I. 2017), appeal dismissed, No. 17-
21   1300, 2017 WL 4574440 (1st Cir. May 24, 2017) (“A database search is only
22   successful and its results are only reliable under a probable cause analysis if the
23   information contained in the database is complete and if the search is thorough and

24   based on available identifies.”)
     6.   In a case addressing the issue, the Ninth Circuit determined that the Immigrant
25
     Index System database, which included records limited in time, did not contain
26
     records predating 1983, and excluded “millions of people who are legitimately
27
28
                                            31.
1    present in the United States,” did not provide sufficient cause for the search.
2    Orhorhaghe v. I.N.S., 38 F.3d 488, 493 (9th Cir. 1994).
3    7.   Courts also consider the error rates and inaccuracies within a database to
4    determine their reliability. See People v. Jones, 443 N.Y.S.2d 298, 304 (N.Y. City
5    Crim. Ct. 1981) (granting suppression in case where officers estimated an

6    inaccuracy rate of a computer generated alarm system “as high as twenty percent,
     an inaccuracy rate that is unquestionably substantial.”).
7
     8.   For example, courts have identified Fourth Amendment concerns where
8
     underlying information was not up-to-date or the database provided static
9
     information regarding a fact that can change over time. See e.g., United States v.
10
     Beltran Vivanco, No. CR 14-840 RB, 2014 WL 12789017, at *5 (D.N.M. Aug. 13,
11
     2014) (finding Fourth Amendment violation where officer “relied on a database
12
     that suffered from a fatal flaw,” specifically that the database “utilized static
13
     insurance information to make the dynamic assessment of whether a vehicle is
14   currently insured”).
15   9.   Finally, in determining whether a database is reliable for the purposes of
16   probable cause, courts consider whether the databases were intended to supply
17   probable cause for an arrest and whether attendant safeguards are in place to ensure
18   accuracy and completeness. See Millender v. Cnty. of Los Angeles, 620 F.3d 1016,
19   1029 n.7 (9th Cir. 2010) (disregarding information gathered on CALGANG
20   database for purpose of determining probable cause for search warrant for firearms
21   because the database “is not designed to provide users with information upon
22   which official action may be taken” and “cannot be used to provide probable cause
23   for an arrest”), rev’d on other grounds sub nom. Messerschmidt v. Millender, 132

24   S.Ct. 1235 (2012).
     10. The evidence presented at trial establishes that ICE violates the Fourth
25
     Amendment by relying on an unreliable set of databases to make probable cause
26
     determinations for its detainers. The flaws that exist in the databases are precisely
27
     those flaws courts have deemed fatal: (1) the databases provide static, often
28
                                            32.
1    outdated, information about dynamic facts; (2) the databases are incomplete, often
2    missing crucial pieces of information otherwise necessary for making probable
3    cause determinations; and (3) the databases were never intended to be used to
4    make probable cause determinations in the immigration context.
5    11. While ICE relies on several different databases in an attempt to compile

6    enough information on a subject and make an adequate probable cause
     determination, the databases used by ICE, which have their limitations detailed
7
     herein—standing alone without any additional checks—do not sufficiently
8
     establish probable cause of removal. A number of factors guide the Court’s
9
     reasoning.
10
     12. First, information stored in the multiple databases ICE searches is often static
11
     and outdated. Citizenship and immigration status are complex inquiries that
12
     sometimes require information that cannot be obtained through databases that do
13
     not receive constant updates or real-time information about a subject. See People
14   v. Joseph, 470 N.E.2d 1303, 1306 (Ill. App. Ct. 1984) (“When . . . computerized
15   records are not kept up to date, a citizen may be subject to a deprivation of his
16   liberty without any legal basis.”).
17   13. ICE’s reliance on static databases to assess citizenship and immigration status
18   and determine whether an individual should remain in the custody of law
19   enforcement agencies beyond their sentence is similarly unreasonable.
20   14. None of the databases on which ICE depends necessarily reflect a person’s
21   immigration status at the time when a detainer is set to be issued. This is because
22   those databases reflect a person’s immigration status at a particular point in time,
23   but fail to reliably show how or whether that status has changed over time.

24   15. For example, the databases do not interact with one another in an effort to
     cross-reference or check the accuracy of the information entered.
25
     16. CIS—the central database ICE relies upon in its determination of immigration
26
     status—provides no information on derivative citizenship. CIS regularly reports
27
     incorrect information about derivative citizens. See Trial Tr. 258:4-14, 261:12-15
28
                                           33.
1    (Stock). The result is a potential misclassification of “[t]housands and thousands
2    of people, potentially even millions” given the various requirements for derivation
3    of citizenship, their dynamism, and the failure of immigration officials to
4    adequately or properly track those changes in status. Trial Tr. 274:19-275:10
5    (Stock). The result, of course, is that many U.S. citizens become exposed to

6    possible false arrest when ICE relies solely on deficient databases.
     17. Further, CIS “frequently” shows naturalized citizens as green card holders or
7
     fails to reflect an extension of a non-immigrant’s period of stay. Trial Exs. 14-15.
8
     18. The other databases on which ICE relies suffer similar flaws. At best, the
9
     databases reflect a person’s immigration status at a particular point in the past,
10
     but—independently and as a set—the databases fail to reliably show how or
11
     whether that status has changed over time.
12
     19. Further, the databases suffer from serious incompleteness, which impacts
13
     ICE’s ability to rely on the databases in making probable cause determinations.
14   20. In Orhorhaghe, the Ninth Circuit considered a warrantless immigration arrest,
15   which relied upon a database that did not contain any information about a subject’s
16   entry into the United States. INS relied on the absence of information in the
17   database as an indication that the subject had illegitimately entered the United
18   States. The Ninth Circuit found that “the absence of any record of Orhorhaghe’s
19   entry into the United States from the INS computer system did not provide any
20   additional basis for suspecting that he was an illegal alien rather than a legal alien
21   or American citizen. INS agents would be unable to locate any entry records for
22   literally millions of people who are legitimately present in the United States. Most
23   obviously, there would be no occasion to record the entry of native-born American

24   citizens . . . [.]” 38 F.3d at 498; see also Duckett v. United States, 886 A.2d 548,
     549-550, 552 n.8 (D.C. 2005) (finding that the reliance on a lack of vehicle
25
     registration information in a law enforcement database that downloaded DMV
26
     records on a weekly basis did not provide reasonable grounds for a stop, since a
27
28
                                            34.
1    lack of registration information could mean either that the car was not registered or
2    that it had been registered less than a week previously.)
3    21. These cases demonstrate that relying on the absence of information in a
4    database known for being incomplete is unreasonable. Whether the database lacks
5    historical records, Orhorhaghe, 38 F.3d at 498-99; categorically excludes certain

6    kinds of information, Esquivel-Rios, 725 F.3d at 1236; or is outdated or has delays
     in its updating of information, Duckett, 886 A.2d at 552 n.8; databases in such a
7
     state cannot be relied upon for probable cause determinations.
8
     22. In addition, the core databases ICE relies on suffer from structural flaws,
9
     incompleteness, and pervasive errors that render the databases unreliable.
10
     23. Evidence before the Court has shown that the set of databases ICE checks, and
11
     the information stored therein, contain serious errors.
12
     24. Testimony before the Court, from practitioners familiar with each of the
13
     databases suggests errors were common, and often anticipated in each of the
14   databases. Communications between an ICE senior officer and ICE Headquarters
15   indicates that the misclassification of U.S. citizens as LPRs was a frequent
16   occurrence. Dkt. No. 484, SF 108; Trial Ex. 15.
17   25. Finally, and perhaps most tellingly, the databases ICE uses are unreliable
18   because no single database used was intended to provide any indication of
19   probable cause of removability.
20   26. Immigration and citizenship law are complex and require a taxing
21   examination of a person’s history—the databases ICE uses were not created to
22   track those complexities. The evidence before the Court shows ICE relies on the
23   databases to cobble together information from disparate systems that are not at all

24   intended to establish probable cause of removal.
     27. The use of information stored on the databases here deviates from the purpose
25
     for which those databases were designed—accordingly, the use must be examined
26
     with careful scrutiny. See, e.g., Beltran-Vivanco, 2014 WL 12789017 at * 7
27
     (noting that the database relied on by the officer “was not designed to provide a
28
                                           35.
1       dynamic record of a vehicle’s current insurance status” and finding a Fourth
2       Amendment violation).
3    Plaintiffs Meet the Requirements for Injunctive Relief
4       28. “[A] plaintiff seeking a permanent injunction . . . must demonstrate: (1) that it
5       has suffered an irreparable injury; (2) that remedies available at law, such as

6       monetary damages, are inadequate to compensate for that injury; (3) that,
        considering the balance of hardships between the plaintiff and defendant, a remedy
7
        in equity is warranted; and (4) that the public interest would not be disserved by a
8
        permanent injunction.” Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 156-
9
        57 (2010).
10
        29. “It is well established that the deprivation of constitutional rights
11
        unquestionably constitutes irreparable injury.’” Melendres v. Arpaio (9th Cir.
12
        2012), 695 F.3d at 1002 (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)). The
13
        Ninth Circuit has repeatedly “upheld injunctions against pervasive violations of the
14      Fourth Amendment” like those present here. See e.g., Easyriders Freedom
15      F.I.G.H.T. v. Hannigan, 92 F.3d 1486, 1501 (9th Cir. 1996).
16      30. The class members here face days of unconstitutional imprisonment as a result
17      of immigration detainers. Such injury is not adequately compensated by monetary
18      damages. Nelson v. Nat’l Aeronautics & Space Admin., 530 F.3d 865, 882 (9th
19      Cir. 2008) (“Unlike monetary injuries, constitutional violations cannot be
20      adequately remedied through damages and therefore generally constitute
21      irreparable harm.”), rev’d and remanded on other grounds, 562 U.S. 134 (2011).
22      31. The balance of hardships favors Plaintiffs as Defendants “cannot reasonably
23      assert that [they are] harmed in any legally cognizable sense by being enjoined

24      from constitutional violations.” Zepeda v. INS, 753 F.2d 719, 727 (9th Cir. 1983).
        The injunction Plaintiffs request encompasses only what is necessary to remedy the
25
        Fourth Amendment violations. It leaves numerous feasible avenues for ICE to
26
        investigate and effectively enforce immigration law.
27
28
                                               36.
1      32. Finally, “it is always in the public interest to prevent the violation of a party’s
2      constitutional rights.” Melendres, 695 F.3d at 1002. Plaintiffs only seek for
3      Defendants to adhere to their constitutional mandate and cease issuing unlawful
4      detainers that result in unlawful imprisonment.
5      33. For the foregoing reasons, concurrently with adopting the above findings of

6      facts and conclusions of law, the Court shall issue a permanent injunction
       enjoining ICE from issuing detainers to state and local law enforcement agencies
7
       in states where there is no explicit state statute authorizing civil immigration
8
       arrests on detainers and enjoining ICE from issuing detainers to Probable Cause
9
       Subclass members based solely on database searches that rely upon information
10
       from sources that lack sufficient indicia of reliability for a probable cause
11
       determination for removal.
12
       Plaintiffs shall submit a Proposed Judgment within 14 days of the issuance of this
13
       order.
14
15
     IT IS SO ORDERED.
16
17
18   Dated: September 27, 2019
19                                         _______________________________________
                                           HONORABLE ANDRÉ BIROTTE JR.
20                                         UNITED STATES DISTRICT COURT JUDGE
21
22
23
24
25
26
27
28
                                              37.
